DETAILED ACTION
This action is in response to the RCE filed 25 March 2021.
Claims 1, 3–5, 8, 10–12, 15, 18, 19, 21, and 22 are pending. Claims 1, 8, and 15 are independent.
Claims 1, 3–5, 8, 10–12, 15, 18, 19, 21, and 22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 01 March 2021 has been entered.
Response to Arguments
Applicant's arguments with respect to claim(s) 1, 3–5, 8, 10–12, 15, 18, 19, 21, and 22 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification describes sending translated commands from either the physical or graphical subsystems (see ¶ 15) but does not describe sending commands “without translation”, as in claims 1, 8, and 15.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 18, 19, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Terada et al. (US 2011/0130200 A1) [hereinafter Terada] in view of Feldstein et al. (US 2012/0062370 A1) [hereinafter Feldstein].
Regarding independent claim 1, Terada teaches [a] remote control comprising:	a graphical subsystem comprising:	a touch screen device including a display screen, wherein the touch screen device is at least partially positioned within the enclosure and operable independently of the physical subsystem, A tablet-type computer with a touch-panel type display (Terada, ¶ 77).	a display processor configured to render a graphical user interface on the display screen, and The tablet-type computer has a central processing unit and display (Terada, ¶ 77) and operates to display a screen for adjusting parameters of an audio mixer (Terada, ¶¶ 77, 78).	wherein the graphical user interface is configured to:	depict one or more input indicia corresponding to one or more additional audio commands, wherein the one or more […] audio commands are distinct from the audio command, and The screen displays, e.g. knobs for adjusting the parameters (Terada, ¶¶ 39–42, 78).	send the one or more […] audio commands in [a protocol understood by an audio monitoring system], without translation, to the audio monitoring system such that the audio monitoring system adjusts one or more […] audio output characteristics based on the one or more additional audio commands, the audio monitoring system being remotely situated from the graphical subsystem. The tablet-type computer and mixer are connected with input/output hardware, which is used to communicate e.g., control data, which is generated by the tablet-type computer based on the user’s operation thereof for the purpose of remotely controlling the mixer1 (Terada, ¶ 77).
Terada teaches a remote control for an audio monitoring system comprising a tablet device, but does not expressly teach an enclosure with additional physical controls. However, Feldstein teaches:	an enclosure; An enclosure for a portable device, e.g. phone or tablet (Feldstein, ¶¶ 136, 138).	a physical subsystem comprising:	a hardware command processor and one or more physical input devices, the physical subsystem being integrated within the enclosure, wherein the hardware command processor is configured to: The enclosure includes a processor [hardware command processor] in communication with keypad matrices for hard buttons [physical input devices] (Feldstein, 	determine an input for an audio command based on activation of the one or more physical input devices, The hard buttons may be dedicated to specific audio commands, such as volume up/down or mute (Feldstein, ¶ 149).	translate the audio command into a protocol understood by an audio monitoring system, based on the activation of the one or more physical input devices, and The enclosure’s processor interprets input from actuations of the hard buttons and converts it into digital signals (Feldstein, ¶ 149).	send the translated audio command to the audio monitoring system such that the audio monitoring system adjusts one or more audio output characteristics associated with one or more audio output devices based on the translated audio command, the audio monitoring system being remotely situated from the physical subsystem; and The enclosure may transmit the converted input to a home automation system (Feldstein, ¶ 149). The enclosure may communicate using wired or wireless means, and the home automation system passes the input to a home theater [audio monitoring system] (Feldstein, ¶¶ 196, 197). The enclosure may also communicate directly with the device, without using the home automation system (Feldstein, ¶ 199).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Feldstein with those of Terada. One would have been motivated to do so in order to increase the amount of screen area on the 
Regarding independent claim 8, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding independent claim 15, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 18, the rejection of parent claim 15 is incorporated and Terada/Feldstein further teaches:	further comprising modifying the graphical user interface without a modification to a physical subsystem associated with the hardware command processor. The soft buttons on the touch screen device may be for different functions than the hard buttons on the enclosure [i.e., changing a setting on the GUI would not involve the enclosure] (Feldstein, ¶ 224). The software on the enclosure and on the touch screen device execute independently from each other (Feldstein, ¶ 148).
Regarding dependent claim 19, the rejection of parent claim 15 is incorporated and Terada/Feldstein further teaches:	wherein the one or more audio output characteristics comprise a change in a number of audio speakers in operable communication with the audio monitoring system, or a change in a type of audio source providing audio to the audio monitoring system. The parameters for each input channel [audio source] include a channel on/off parameter [i.e., each channel/input source can be enabled/disabled, changing the type(s) of audio sources] (Terada, ¶¶ 34, 36).
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Terada/Feldstein further teaches:	wherein the one or more physical input devices comprise:	a reference recall button;	a dim button;	a mute button; The enclosure may include a mute button (Feldstein, ¶ 149).	a knob configured to adjust a volume of sound outputted by the audio monitoring system; or The enclosure may include a volume up/down button (Feldstein, ¶ 149).	a combination thereof.
Regarding dependent claim 22, the rejection of parent claim 1 is incorporated and Terada/Feldstein further teaches:	wherein the one or more additional audio commands are configured to adjust the one or more audio output devices based on one or more of:	an input meter;	an audio source; The user interface includes a channel strip for each input source, including soft buttons/knobs for controlling various parameters of each (Terada, ¶ 40).	a surround sound level; or	a combination thereof.
Claims 3–5 and 10–12 are rejected under 35 U.S.C. § 103 as being unpatentable over Terada in view of Feldstein, further in view of Smith et al. (US 8,787,593 B1) [hereinafter Smith].
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated. Terada teaches updating the display of, e.g. a virtual knob on a remote control in response to input modifying the position of the knob (Terada, ¶ 57) but does not expressly teach doing so in response to input to the mixer itself. However, Smith teaches:	wherein the display processor is further configured to modify the graphical user interface based on an adjustment to the one or more audio output characteristics performed by the audio monitoring system. A knob, e.g. of an audio device, may be adjusted by a local user by turning a physical knob, or by a remote user using software; the changes made by either the local or remote user, or both, are reflected on both the physical knob and the remote user interface (Smith, col. 4 l. 45 to col. 5 l. 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Smith with those of Terada/Feldstein. One would have been motivated to do so to avoid undesirable adjustments made due to local users being unaware of changes made by remote users, or vice-versa (Smith, col. 1 l. 5–55).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated and Terada/Feldstein/Smith further teaches:	wherein the display processor is configured to modify the graphical user interface without a modification to the physical subsystem being performed by the hardware command processor. The soft buttons on the touch screen device may be for different functions than the hard buttons on the enclosure [i.e., changing a setting on the GUI would not involve the enclosure] (Feldstein, ¶ 224). The software on the enclosure and on the 
Regarding dependent claim 5, the rejection of parent claim 3 is incorporated and Terada/Feldstein/Smith further teaches:	wherein the one or more audio output characteristics comprise a change in a number of audio speakers in operable communication with the audio monitoring system, or a change in a type of audio source providing audio to the audio monitoring system. The parameters for each input channel [audio source] include a channel on/off parameter [i.e., each channel/input source can be enabled/disabled, changing the type(s) of audio sources] (Terada, ¶¶ 34, 36).
Regarding dependent claim 10, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 11, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 12, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a specific definition of sending commands “without translation”, however Terada teaches that the tablet generates control data based on user input, and communicates control data to the mixer without any conversion, translation, etc.